t c summary opinion united_states tax_court thomas g nolder petitioner v commissioner of internal revenue respondent docket no 27414-10s filed date thomas g nolder pro_se richard j hassebrock nancy p klingshirn and emma woodward for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal_income_tax respectively respondent also determined accuracy-related_penalties of dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioner is entitled to deductions for certain unreimbursed employee_expenses related to his work as an over-the-road truck driver and whether petitioner is liable for the sec_6662 accuracy-related_penalties background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in ohio at the time the petition was filed for convenience we combine some of our findings with our analysis during the years in issue petitioner was an over-the-road truck driver as such petitioner lived in the cab of his truck while away from home petitioner used the services of a tax preparer john devine to prepare his returns for the years in issue as well as for prior years mr devine provided petitioner with preprinted worksheets entitled trucker’s deductible business_expenses which listed various items and also included blank lines for him to complete mr devine instructed petitioner that he did not need to retain receipts for any items under dollar_figure the worksheets also include the statement over years experience in trucker taxation respondent examined petitioner’s tax returns for and and for each year disallowed a portion of the claimed employee_business_expense deduction on date respondent issued a notice_of_deficiency disallowing unreimbursed employee expense deductions of dollar_figure for and dollar_figure for at trial petitioner provided detailed testimony and schedules relating to the claimed employee expense deductions discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 welch v helvering u s pincite wilson v commissioner tcmemo_2001_139 a taxpayer is required to maintain records sufficient to substantiate deductions claimed on his or her income_tax return sec_6001 sec_1_6001-1 e income_tax regs the fact that a taxpayer claims a deduction on the taxpayer’s income_tax return is not sufficient to substantiate it 71_tc_633 62_tc_834 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct wilkinson v commissioner t c pincite roberts v commissioner t c pincite pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof see rule a i unreimbursed employee_expenses an individual performing services as an employee may deduct expenses_incurred in the performance of services as an employee only as miscellaneous_itemized_deductions on schedule a itemized_deductions and then only to the extent such expenses exceed of the individual’s adjusted_gross_income sec_62 sec_63 d a and b a in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ for ‘carrying on any trade_or_business ’ an ‘expense ’ a ‘necessary’ expense and an ‘ordinary’ expense 403_us_345 deputy v du pont u s pincite to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of business involved whether an expense is ordinary is determined by the time place and circumstance welch v helvering u s pincite sec_262 disallows deductions for personal living or family_expenses in instances where both sec_162 and sec_262 may be applicable sec_262 takes precedence 82_tc_538 if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir however for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir the expenses to which the strict substantiation requirements of sec_274 apply include among other things expenses for listed_property eg automobile expenses cellular telephones computer equipment or any property of a type generally used for purposes of entertainment recreation or amusement and travel_expenses including meals_and_lodging while away from home sec_274 - 280f d a to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present evidence corroborating his own statement to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date there are some discrepancies among the amounts petitioner reported on various forms and schedules and his federal_income_tax returns for and petitioner reported dollar_figure for meals and entertainment and dollar_figure for other than meals and entertainment on his form_2106 employee business_expenses after appropriate reductions for meals and entertainment the total employee business_expenses reported on the form_2106 is dollar_figure on his schedule a petitioner claimed the dollar_figure deduction from the form_2106 as well as dollar_figure for uniforms and dollar_figure for tax preparation fees for a total of dollar_figure in the notice_of_deficiency respondent determined that petitioner is entitled to dollar_figure rather than the dollar_figure claimed on the return for taxable_year thus for it appears respondent disallowed only the dollar_figure of other than meals and entertainment_expenses and allowed all of the remaining claimed expense deduction petitioner reported dollar_figure for meals and entertainment and dollar_figure for other than meals and entertainment on his form_2106 after reductions the total of employee business_expenses reported on the form_2106 is dollar_figure on his schedule a petitioner claimed the dollar_figure deduction from the form_2106 as well as dollar_figure for uniforms and dollar_figure for tax preparation fees for a total of 1these amounts total dollar_figure the dollar_figure difference appears to be a typographical or mathematical error dollar_figure in the notice_of_deficiency respondent determined that petitioner is entitled to dollar_figure rather than the dollar_figure he claimed thus for it appears respondent disallowed only the dollar_figure of other than meals and entertainment_expenses and allowed all of the remaining claimed expense deductions with the above principles in mind we address each of the claimed expenses a cellular telephone petitioner claimed a deduction for unreimbursed employee_expenses for cellular telephone service of dollar_figure for and dollar_figure for petitioner’s employer had a reimbursement policy which would reimburse dollar_figure per month for cellular telephone expenses this policy was in place during the years in issue but petitioner did not seek this reimbursement because he was not aware of the policy in order to deduct unreimbursed employee_expenses a taxpayer must not have received reimbursement and must not have had the right to obtain reimbursement from his employer 788_f2d_1406 9th cir aff’g tcmemo_1984_533 85_tc_798 petitioner is not entitled to an expense deduction for each of the years in issue for 2these amounts total dollar_figure the dollar_figure difference appears to be a typographical or mathematical error the dollar_figure dollar_figure x months that was reimbursable by his employer see orvis v commissioner f 2d pincite with respect to the amounts in excess of dollar_figure petitioner must meet the strict substantiation requirements of sec_274 petitioner did not provide bills receipts or bank records reflecting the amounts of the expenditures petitioner also did not present evidence as to the amount of business versus personal_use see sec_1_274-5t temporary income_tax regs supra we therefore disallow the entire claimed expense deduction for cellular telephone service for each year b clothing petitioner claimed expense deductions of dollar_figure and dollar_figure for uniforms for and respectively as outlined above it appears these amounts were previously allowed and we therefore make no additional findings as to these claimed expense deductions petitioner also purchased some specialized clothing and safety equipment for his job as an over-the-road truck driver the cost of clothing and maintaining this clothing may be deductible as an ordinary and necessary business_expense if a taxpayer establishes that the clothing is required or essential in the taxpayer’s employment not suitable for general or personal wear and not so worn 30_tc_757 some of petitioner’s specialized clothing and safety equipment satisfy these criteria petitioner has substantiated allowable employee_expenses of dollar_figure for and dollar_figure for for specialized clothing and safety equipment petitioner purchased additional clothing and related items which were suitable for general or personal wear or otherwise not required for his employment these items are therefore personal expenses under sec_262 and petitioner is not entitled to the claimed deductions for them 3for petitioner claimed a deduction for the following clothing expenses insulated coveralls dollar_figure hard hat liner dollar_figure rain gear dollar_figure safety glasses dollar_figure each for a total of dollar_figure steel-toed boots dollar_figure each for a total of dollar_figure winter work boots dollar_figure and work gloves dollar_figure each for a total of dollar_figure totaling dollar_figure for petitioner claimed a deduction for the following clothing expenses coveralls dollar_figure lightweight coveralls dollar_figure hard hat liner dollar_figure rain gear dollar_figure safety glasses dollar_figure steel toed boots dollar_figure winter work boots dollar_figure and work gloves dollar_figure each for a total of dollar_figure totaling dollar_figure 4for petitioner claimed a deduction for the following as clothing expenses sunglasses dollar_figure each for a total of dollar_figure thermal underwear dollar_figure each for a total of dollar_figure tennis shoes dollar_figure each for a total of dollar_figure and sweatshirts dollar_figure each for a total of dollar_figure totaling dollar_figure for petitioner claimed a deduction for the following as clothing expenses sunglasses dollar_figure each for a total of dollar_figure thermal underwear dollar_figure and tennis shoes dollar_figure totaling dollar_figure c professional supplies petitioner claimed an employee_business_expense deduction for professional supplies many of the items in this category appear to be ordinary and necessary for petitioner’s employment we are satisfied that petitioner has substantiated allowable employee_expenses for professional supplies of dollar_figure for and dollar_figure for petitioner also claimed dollar_figure for atm fees in under this category we disallow the claimed employee expense deduction for atm fees as a nondeductible personal_expense sec_262 d truck supplies parking petitioner purchased various items for his truck during the years in issue many of the items are equipment and supplies which are ordinary and necessary for the safe operation of his truck and timely deliveries petitioner has substantiated 5for petitioner claimed a deduction for the following professional supplies expenses briefcase dollar_figure calculator dollar_figure each for a total of dollar_figure camera dollar_figure each for a total of dollar_figure faxes to his employer dollar_figure film developing dollar_figure dry erase markers dollar_figure and pens pencils dollar_figure totaling dollar_figure for petitioner claimed a deduction for the following professional supplies expenses briefcase dollar_figure calculator dollar_figure camera dollar_figure commercial driver’s license dollar_figure faxes to his employer dollar_figure logbook dollar_figure paper notebooks dollar_figure and pens pencils dollar_figure totaling dollar_figure allowable employee_expenses of dollar_figure for and dollar_figure for for such items petitioner claimed a dollar_figure monthly expense deduction for parking his trailer petitioner’s home driveway would not accommodate the trailer so he made arrangements to park it at a location near his home which provided some security this expense is ordinary and necessary and we thus allow him to deduct the dollar_figure yearly expense for both and petitioner also claimed a dollar_figure expense deduction for putting gravel in his driveway in to accommodate the cab of his truck the cost of repairs which 6for petitioner claimed a deduction for the following truck supplies expenses antenna dollar_figure each for a total of dollar_figure cb radio dollar_figure xm radio dollar_figure atlas maps dollar_figure scanner dollar_figure crowbar dollar_figure tool set dollar_figure lock dollar_figure two inch strap rachet combo dollar_figure four inch strap rachet combo dollar_figure tarps dollar_figure flashlight dollar_figure batteries dollar_figure first aid kit dollar_figure armorall dollar_figure paper towels dollar_figure towels dollar_figure truck wash dollar_figure floor mats dollar_figure seatbelt covers dollar_figure power cord dollar_figure power booster dollar_figure and duct tape dollar_figure totaling dollar_figure for petitioner claimed a deduction for the following truck supplies expenses antenna dollar_figure each for a total of dollar_figure cb radio repair dollar_figure xm radio dollar_figure atlas maps dollar_figure long handle crowbar dollar_figure tool set dollar_figure jumper cables dollar_figure tire changing tools dollar_figure fifth wheel lock dollar_figure keys dollar_figure spotlight dollar_figure two inch strap rachet combo dollar_figure four inch strap rachet combo dollar_figure tarps dollar_figure coax cables dollar_figure flashlight dollar_figure batteries dollar_figure first aid kit and supplies dollar_figure armorall dollar_figure wd dollar_figure paper towels dollar_figure towels dollar_figure truck washes dollar_figure floor mats dollar_figure seat cover dollar_figure window screen set dollar_figure circuit tester dollar_figure power booster dollar_figure shovel and broom dollar_figure electrical tape dollar_figure and duct tape dollar_figure totaling dollar_figure neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense sec_1_162-4 income_tax regs petitioner used his driveway for parking both his personal vehicle and the cab of his truck because he parked his cab in the driveway the driveway deteriorated and became muddy the gravel slowed the rate of deterioration and also allowed petitioner to continue to use the driveway to park his cab the gravel appears to have been in the nature of a repair and its cost is thus deductible as a business_expense see id e miscellaneou sec_1 meals and entertainment respondent allowed claimed meals and entertainment expense deductions of dollar_figure for and dollar_figure for petitioner included items on his worksheet which appear to fall under that category such as gratuities tv vcr tv dvd books books novels dvd movies dvd disks dvd player books magazines and vcr tapes rented the gratuities are part of meal expenses and the remaining items were for entertainment petitioner did not assert that these items were not included in the previously allowed amounts even assuming that they were not previously allowed by respondent petitioner has failed to satisfy the heightened substantiation requirements of d sec_274 petitioner did not provide receipts for these items and his testimony indicates that the expense items were for his personal entertainment and relaxation respondent’s determination is sustained with respect to these items see sec_274 personal items the worksheet provided by the preparer and completed by petitioner included some pretyped items which are clearly personal as well as some items marked as personal that petitioner included on blank lines as indicated personal living or family_expenses are not deductible under sec_262 we therefore disallow deductions for these items as personal expenses petitioner also claimed a dollar_figure 7for petitioner claimed a deduction for the following gratuities dollar_figure tv vcr dollar_figure books novels dollar_figure dvd movies dollar_figure each for a total of dollar_figure dvd player dollar_figure books magazines dollar_figure and vcr tapes rented dollar_figure totaling dollar_figure for petitioner claimed the following gratuities dollar_figure tv dvd dollar_figure books dollar_figure and dvd disks dollar_figure each for a total of dollar_figure totaling dollar_figure 8for petitioner claimed a deduction for the following expenses as employee_expenses laundry bag dollar_figure containers of laundry detergent dollar_figure visine eye wash dollar_figure air fresheners at dollar_figure dollar_figure bunk heater dollar_figure down pillows dollar_figure sets of sheets dollar_figure sleeping bag dollar_figure storage container dollar_figure coffee pot dollar_figure cooler motor dollar_figure personal hygiene items dollar_figure travel bag dollar_figure refrigerator dollar_figure sauce pan tin foil pans dollar_figure showers dollar_figure thermos bottle dollar_figure lunchbox ovens dollar_figure toiletries dollar_figure cleaning supplies dollar_figure disinfectant dollar_figure hand cleaner dollar_figure and bags of epsom salt dollar_figure for a total of dollar_figure continued expense in for cab interior detailed petitioner paid someone to clean the interior of his cab including the space where he lived and slept while working this is a personal_expense and is also not deductible under sec_262 petitioner claimed a deduction for identity theft insurance of dollar_figure for each year petitioner was concerned about identity theft because he had to show many forms of identification to pick up a load in texas in a town near mexico petitioner did not assert that his employer required identity theft insurance we conclude that this does not constitute an ordinary or necessary employee_business_expense the expense is a nondeductible personal_expense see sec_262 continued for petitioner claimed a deduction for the following expenses as employee_expenses laundry bag dollar_figure containers of laundry detergent dollar_figure visine eye wash dollar_figure air fresheners dollar_figure alarm clock dollar_figure bunk heater dollar_figure heated mattress pad dollar_figure pillows dollar_figure sets of sheets dollar_figure sleeper fan dollar_figure sleeping bag dollar_figure storage containers dollar_figure trash bags dollar_figure vacuum cleaner dollar_figure coffee pot dollar_figure cooler dollar_figure cooler motor dollar_figure personal hygiene items dollar_figure travel bag dollar_figure refrigerator dollar_figure sauce pan tin foil pans dollar_figure showers dollar_figure thermos bottle dollar_figure toaster oven dollar_figure toiletries dollar_figure cleaning supplies dollar_figure disinfectant dollar_figure and hand cleaner dollar_figure for a total of dollar_figure ii accuracy-related_penalties taxpayers may be liable for a penalty on the portion of an underpayment_of_tax attributable to negligence sec_6662 and b the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a taxpayer may avoid the application of an accuracy-related_penalty by proving he acted with reasonable_cause and in good_faith see sec_6664 see also 116_tc_438 sec_1_6664-4 income_tax regs we analyze whether a taxpayer acted with reasonable_cause and in good_faith by examining the relevant facts and circumstances and most importantly the extent to which the taxpayer attempted to assess his proper tax_liability see neely v commissioner t c pincite stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs in order for the reasonable_cause exception to apply the taxpayer must prove that he exercised ordinary business care and prudence as to the disputed items 115_tc_43 aff’d 299_f3d_221 3d cir the tax preparer supplied petitioner with worksheets to complete and include his expenses the pretyped worksheet includes items which are presumptively personal and nondeductible under sec_262 despite the inclusion of personal items on the worksheet and the inaccurate advice of the preparer advising him that he need not retain any receipts for items under dollar_figure petitioner reasonably relied upon his preparer the court finds that petitioner was credible and detailed in his testimony and had reasonable_cause to claim many of the items we therefore conclude that petitioner is not liable for the accuracy-related_penalties conclusion in addition to the amounts respondent allowed in the notice_of_deficiency petitioner has substantiated allowable unreimbursed employee_expenses of dollar_figure for and dollar_figure for for the reasons discussed petitioner is not liable for the accuracy-related_penalties we leave it to the parties to calculate the allowable employee expense deductions given the amounts respondent previously allowed and the floor imposed by sec_67 to reflect the foregoing decision will be entered under rule 9the amount for includes specialized clothing dollar_figure professional supplies dollar_figure truck supplies dollar_figure and parking dollar_figure for a total of dollar_figure the amount for includes specialized clothing dollar_figure professional supplies dollar_figure truck supplies dollar_figure gravel dollar_figure and parking dollar_figure for a total of dollar_figure
